Citation Nr: 1431852	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-00 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the lumbar spine, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for tendinosis of the left shoulder, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for residuals of right rotator cuff tear, currently evaluated as 20 percent disabling.

4.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1989 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision which denied a TDIU.  

The Board notes that in March 2014, the RO granted increased ratings for the Veteran's shoulder disabilities, assigning each shoulder a 20 percent evaluation effective May 3, 2011 (the date of a VA examination).  In a supplemental statement of the case issued in March 2014, the RO denied an evaluation in excess of 40 percent for the Veteran's lumbar spine disability.  A June 2014 informal hearing presentation from the Veteran's representative included these issues.  The Board construes the representative's statement as a notice of disagreement with the evaluations assigned in March 2014; these issues are further addressed in the remand below.

The issues of entitlement to higher ratings for right and left shoulder disabilities and degenerative joint disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is in receipt of VA disability benefits for degenerative joint disease of the lumbar spine, evaluated as 40 percent disabling; tendinosis of the left shoulder, evaluated as 20 percent disabling; residuals of right rotator cuff tear, evaluated as 20 percent disabling; chondromalacia of the right knee, evaluated as 10 percent disabling; chronic cervical strain, evaluated as 10 percent disabling; chronic right ankle sprain, evaluated as 10 percent disabling; fibrous cyst of the left foot, evaluated as 10 percent disabling; fibrous cyst of the right foot, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and dyshidrotic eczema, evaluated as noncompensably disabling.  His combined evaluation for compensation is 80 percent.

2.  The Veteran served in the Air Force for 20 years as an aircraft mechanic and crew chief; he is a high school graduate with vocational training in aircraft maintenance.

3.  The Veteran's service-connected disabilities are shown by the evidence of record to render him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for the award of a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.17, 4.18, 4.19, 4.25, 4.26 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  As the Board has determined that a TDIU is warranted, no discussion of the VCAA is necessary.


Analysis

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a)(2013).

The Court noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442   (8th Cir. 1975):

It is clear that the Veteran need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  In this case, as noted above, the Veteran has various service-connected disabilities.  His low back disability is evaluated as 40 percent disabling, and his total evaluation for compensation is 80 percent.  

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  In this regard, the Board observes that in May 2011, a VA general medical examiner concluded that the Veteran's multiple orthopedic and podiatric problems made him unfit for physical employment.  He noted that there were no physical limiting factors for sedentary employment.  The record reflects that the Veteran is a high school graduate, and that he served for 20 years in the Air Force as an aircraft mechanic and crew chief.  There is no indication that, aside from training required of his rank and occupational specialty, he received higher education during his honorable service.  Thus, while the May 2011 examiner stated that there were no physical limiting factors for sedentary employment, the record does not otherwise establish that the Veteran qualifies for employment other than the physically demanding mechanic occupation he held during 20 years of service.  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because, at the very least, a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).  As such, the Board finds that entitlement to a TDIU is warranted.
  

ORDER

Entitlement to a TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

As noted in the Intruduction section above, the RO granted increased ratings for the Veteran's shoulder disabilities in March 2014, assigning each shoulder a 20 percent evaluation effective May 3, 2011.  In a supplemental statement of the case issued in March 2014, the RO denied an evaluation in excess of 40 percent for the Veteran's lumbar spine disability.  The Veteran's representative included these issues in a June 2014 informal hearing presentation, and the Board  has construed this statement as a notice of disagreement with the evaluations assigned in March 2014.  The filing of a Notice of Disagreement places a claim in appellate status.  Therefore, a Statement of the Case regarding the issue of higher evaluations must be issued to the Veteran.  As such, this issue must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the appellant a statement of the case on the issues of entitlement to higher ratings for his service-connected shoulder and low back disabilities pursuant to 38 C.F.R. § 19.26 (2013).  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, the RO should forward the claims to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


